WHOLE COURT

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   February 23, 2016




In the Court of Appeals of Georgia
 A14A0215. GEORGIA RIVER NETWORK et al. v. TURNER et al.
 A14A0272. GEORGIA RIVER NETWORK et al. v. GRADY
     COUNTY BOARD OF COMMISSIONERS et al.
 A14A0273. TURNER v. GRADY COUNTY BOARD OF
     COMMISSIONERS et al.
 A14A0274. GRADY COUNTY BOARD OF COMMISSIONERS
     et al. v. GEORGIA RIVER NETWORK et al.

      MCFADDEN, Judge.

      In Turner v. Georgia River Network, 297 Ga. 306 (773 SE2d 706) (2015), our

Supreme Court reversed Division 3 of our decision in Georgia River Network v.

Turner, 328 Ga. App. 381 (762 SE2d 123) (2014), in which we held that the 25-foot

buffer requirement of OCGA § 12-7-6 (b) (15) (A) applies to all state waters. Id. at

390-392 (3). In reversing, the Supreme Court concluded that, “OCGA § 12-7-6 (b)

(15) (A) simply does not provide for the establishment of a buffer for state waters that

are adjacent to banks without wrested vegetation.” 297 Ga. at 309 (footnote omitted).
Accordingly, we vacate Division 3 of our opinion and adopt the judgment of the

Supreme Court as our own. Divisions 1 and 2 of our opinion were not affected by the

Supreme Court’s decision and thus remain in effect. See Shadix v. Carroll County,

274 Ga. 560, 563-564 (1) (554 SE2d 465) (2001).

      Judgments affirmed in part and reversed in part. Doyle, C. J., Andrews, P. J.,

Barnes, P. J., Ray, Boggs and Branch, JJ. concur.




                                         2